NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CARIBBEAN DISTILLERS, LLC and                 )
LIBERTY MUTUAL INSURANCE                      )
COMPANY,                                      )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D17-565
                                              )
JORDAN L. MILLS,                              )
                                              )
             Appellee.                        )
                                              )

Opinion filed May 9, 2018.

Appeal from the Circuit Court for Polk
County; John M. Radabaugh, Judge.

Irene Porter and Christina Flatau of Hicks,
Porter, Ebenfeld & Stein, P.A., Miami; and
Howard L. Scholl of Cole Scott & Kissane,
P.A., Tampa, for Appellants.

Tracy S. Carlin of Brannock & Humphries,
Tampa; and David G. Henry of Morgan &
Morgan, P.A., Lakeland, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and ATKINSON, JJ., Concur.